United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-40607
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOHNNY TERRELL SMITH,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 4:04-CR-116-12
                          --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Johnny Terrell Smith appeals following his guilty plea and

sentence for conspiracy to manufacture, distribute, or possess

with intent to manufacture, distribute, or dispense cocaine base.

Smith argues, in reliance on United States v. Booker, 125 S. Ct.
738 (2005), that his sentence violates the Sixth Amendment.          The

instant appeal is barred, however, by the plain language of

Smith’s knowing and voluntary appeal waiver in the plea

agreement.     See United States v. Bond, 414 F.3d 542, 545-46


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40607
                               -2-

(5th Cir. 2005); United States v. McKinney, 406 F.3d 744, 746-47

(5th Cir. 2005).

     APPEAL DISMISSED.